DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 12/13/2019.
Claims 1-19 are pending in this application. Claims 1 and 11 are independent claims.


Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on an application filed in China on 06/14/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

This application is also a national stage entry of PCT/CN2018/087829 filed on 05/22/2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1, 11, and 14 are objected to because of the following minor informalities:  
Claim 1, line 1, replace … convenient operating method, comprising … with … convenient operating method, the method comprising …
Claim 11, line 1, replace … convenient operating terminal, comprising … with … convenient operating terminal, the terminal comprising …
Claim 14, line 22, add “and” at the end of the line. 
Appropriate correction is required.


Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first acquiring module configured to acquire a touch trajectory …”, “a second acquiring module configured to acquire from a preset first database a pattern or character”, “a matching module configured to match …”, “a display module configured to display …”, “an updating module configured to judge …”, “a statistics module and an arrangement module, wherein the statistics module is configured to count … and the arrangement module is configured to determine …”, “a first cancel module configured to cancel …”, “a second cancel module configured to cancel …”, “a collecting module configured to collect …”, and “a pre-determining module configured to pre-determine …” in claims 11, and 14-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

As per Applicant’s specifications:
the display module is being interpreted to cover any touch-enabled display such as a touch screen, as described on p. 22, paragraph [0066] of the specifications
all the other modules appear on fig. 4 and in light of  pp. 35-36, paragraph [0096] of the specifications can be interpreted to cover any combination of hardware and software within a computing device or on a network including a cloud-based system that can perform the specified functions.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). 

Dependent claim 19 recites “a storage medium ….” which does not explicitly exclude signals, and thus may be categorized as signal per se, which is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  
Examiner respectfully suggests amending the claim to explicitly recite “… non-transitory storage medium …” thus excluding signal per se embodiments in order to overcome the rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 9, 11-14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., US PGPUB 2015/0148106 A1 (hereinafter as Choi).

Regarding independent claim 1, Choi discloses a convenient operating method [see title; [0003], and [0010]], the method comprising the steps of: 
acquiring a touch trajectory inputted by a user on a touch screen [see e.g. [0102] describing a touch track as a movement trace of the touch applied to the display unit and [0105] indicating a time-series sensing of the touch movement]; 
acquiring from a preset first database a pattern or character matching the touch trajectory [see e.g. [0072] indicating pattern or character recognition; see [0109] describing a preset memory 140 storing the touch tracks; see [0106] indicating communicating with the database for matching items]; 
matching the acquired pattern or character with operating object-associated information in a preset information database, the operating object-associated information being relevant information of a corresponding operating object [again see [0106] describing matching certain touch tracks with applications installed and associated functionalities; see also examples in [0132]-[0133] and figs. 4A-B and 5A-B (as described in [0143], [0146], and [0149]-[0152]]; and 
displaying, under the condition of successful matching, the operating object corresponding to the operating object-associated information successfully matched [see e.g. [0213] indicating the display of an icon corresponding to the controlled function, which is in turn identified based on successful matching following an identified touch track, as per [0143]].

Regarding independent claim 11, Choi discloses a convenient operating terminal, the terminal comprising: 
a first acquiring module configured to acquire a touch trajectory inputted by a user on a touch screen [see e.g. [0102] describing a touch track as a movement trace of the touch applied to the display unit and [0105] indicating a time-series sensing of the touch movement; the first acquiring module is the controller that senses the touch input and the processing that detects the trajectory; see [0011] and fig. 1];
a second acquiring module configured to acquire from a preset first database a pattern or character matching the touch trajectory [see e.g. [0072] indicating pattern or character recognition; see [0109] describing a preset memory 140 storing the touch tracks; see [0106] indicating communicating with the database for matching items; the second acquiring module is the controller that compares the sensed touch track with the memory entries; see [0109] and fig. 1];
a matching module configured to match the acquired pattern or character with operating object-associated information in a preset information database, the operating object-associated information being relevant information of a corresponding operating object [again see [0106] describing matching certain touch tracks with applications installed and associated functionalities; see also examples in [0132]-[0133] and figs. 4A-B and 5A-B (as described in [0143], [0146], and [0149]-[0152]; the matching module is the controller that compares the sensed touch track with the memory entries; again see [0109] and fig. 1; see also [0132] for instance]; and 
a display module configured to display the operating object corresponding to the operating object-associated information successfully matched under the condition that the matching module matches successfully [see e.g. [0213] indicating the display of an icon corresponding to the controlled function, which is in turn identified based on successful matching following an identified touch track, as per [0143]; the display module is the touchscreen display described e.g. in [0011]].

Regarding claim 2, the rejection of claim 1 is incorporated. Choi further discloses:
when the touch trajectory is matched with a pattern, the step of matching the acquired pattern or character with the operating object-associated information in the preset information database [again see [0106] describing matching certain touch tracks with applications installed and associated functionalities; see also examples in [0132]-[0133] and figs. 4A-B and 5A-B (as described in [0143], [0146], and [0149]-[0152]] comprises: 
acquiring a correspondence relationship between patterns and the operating object-associated information prestored in the preset information database, and matching patterns corresponding to respective pieces of operating object- associated information in the correspondence relationship with the acquired pattern matching the touch trajectory [see e.g. [0132], lines 1-3 indicating correspondence relationships; see again [0109] for prestored mappings in the database]; and 
when the touch trajectory is matched with a character [see the touch trajectories matching characters in figs. 5A and 5B], the step of matching the acquired pattern or character with the operating object-associated information in the preset information database comprises: 
acquiring a correspondence relationship between characters and the operating object-associated information prestored in the preset information database, and matching characters corresponding to respective pieces of operating object-associated information in the correspondence relationship with the acquired character [see e.g. [0150]-[0151] describing character-shaped touch trajectories and their correspondence relationships with functions; see again [0109] for prestored mappings in the database].

Regarding claim 3, the rejection of claim 1 is incorporated. Choi further discloses:
when the touch trajectory is matched with a pattern, the step of matching the acquired pattern or character with the operating object-associated information in the preset information database [again see [0106] describing matching certain touch tracks with applications installed and associated functionalities; see also examples in [0132]-[0133] and figs. 4A-B and 5A-B (as described in [0143], [0146], and [0149]-[0152]] comprises: 
acquiring a correspondence relationship between patterns and the operating object-associated information prestored in the preset information database, and matching patterns corresponding to respective pieces of operating object- associated information in the correspondence relationship with the acquired pattern matching the touch trajectory [see e.g. [0132], lines 1-3 indicating correspondence relationships; see again [0109] for prestored mappings in the database]; and
when the touch trajectory is matched with a character [see the touch trajectories matching characters in figs. 5A and 5B], the step of matching the acquired pattern or character with the operating object-associated information in the preset information database comprises: 
directly matching the acquired character matching the touch trajectory with the operating object-associated information in the preset information database [see direct matching between acquired characters and the associated control functions set by the user; see again [0109] for prestored mappings in the database ].

Regarding claims 4 and 13, the rejections of independent claims 1 and 11 are respectively incorporated. Choi further discloses that the operating object-associated information in the preset information database includes at least one of a group consisting of a file name, an application name, a contact, a web page search keyword, and an application icon [again see e.g. [0213] indicating the display of an icon corresponding to the controlled function].

Regarding claim 5, the rejection of claim 1 is incorporated. Choi further discloses:
judging whether newly appeared operating object-associated information is stored in the preset information database during the use of the terminal by the user [see [0109]-[0110] and note especially on lines 1-4 of [0110] that functions associated with touch tracks may be added by the user of the terminal]; and 
updating the preset information database with the newly appeared operating object-associated information when it is determined that the newly appeared operating object-associated see [0109]-[0110] and note especially on lines 1-4 of [0110] that additions by the user of the terminal are used to update the storage in the memory].
 
Regarding claim 6, the rejection of claim 1 is incorporated. Choi further discloses:
counting usage habits of the user regarding an operating object corresponding to the operating object-associated information, the usage habits including at least one of a group consisting of usage time, number of uses, and usage frequency [see e.g. [0138] and especially note tracking usage time of certain applications by a certain user, thus identifying the most recently executed application for that particular user]; and 
determining a usage possibility of the operating object by the user according to the usage habits, and sequencing the operating object-associated information in the preset information database according to the usage possibility [again see [0138] and note displaying an executed screen of the most recently executed application for that particular user thus sequencing the information according to a usage possibility based on counting the usage habits in that manner].

Regarding claim 9, the rejection of claim 1 is incorporated. Choi further discloses:
collecting operation habits of the user on the terminal during the use of the terminal, the operation habits including, when a touch trajectory is input, a shape of the touch trajectory and a corresponding operation purpose [see [0138] indicating a shape of a touch trajectory that is a signature indicating the user in a user-specific manner and a corresponding operation purpose of unlocking the screen and displaying an executed screen of the most recently executed application]; and 
see [0139], lines 6-7 indicating acquiring the input user-specific signature], the method further comprises: 
pre-determining the corresponding operation purpose of the touch trajectory according to the shape of the touch trajectory and the operation habits [again see [0138]-[0139]], and performing the step of acquiring from the preset first database the pattern or character matching the touch trajectory only when the pre-determined operation purpose is to display the operating object corresponding to the operating object- associated information successfully matched [note in [0138]-[0139] the display of the user specific page based on user customized touch trajectory shape and previous operation habits].

Regarding claim 12, the rejection of claim 11 is incorporated. Choi further discloses that the matching module is configured to: 
acquire, when the touch trajectory is matched with a pattern [see the touch trajectories matching patterns such as that in fig. 4A] , a correspondence relationship between patterns and the operating object-associated information prestored in the preset information database, and match patterns corresponding to respective pieces of operating object-associated information in the correspondence relationship with the acquired pattern matching the touch trajectory [see e.g. [0132], lines 1-3 indicating correspondence relationships; see again [0109] for prestored mappings in the database]; and
acquire, when the touch trajectory is matched with a character [see the touch trajectories matching characters in figs. 5A and 5B], a correspondence relationship between characters and the operating object- associated information prestored in the preset information database, and see e.g. [0150]-[0151] describing character-shaped touch trajectories and their correspondence relationships with functions; see again [0109] for prestored mappings in the database].

Regarding claim 14, the rejection of claim 11 is incorporated. Choi further discloses that the terminal further comprises at least one of: 
an updating module [see controller in fig. 1] configured to judge whether newly appeared operating object-associated information is stored in the preset information database while a user uses the convenient operating terminal [see [0109]-[0110] and note especially on lines 1-4 of [0110] that functions associated with touch tracks may be added by the user of the terminal], and update the preset information database with the newly appeared operating object-associated information when it is determined that the newly appeared operating object-associated information is not stored in the preset information database [again see [0109]-[0110] and note especially on lines 1-4 of [0110] that additions by the user of the terminal are used to update the storage in the memory]; 
a statistics module and an arrangement module [see controller in fig. 1], wherein the statistics module is configured to count usage habits of the user regarding an operating object corresponding to the operating object-associated information; and the arrangement module is configured to determine a usage possibility of the operating object by the user according to the see [0138] and note displaying an executed screen of the most recently executed application for that particular user thus sequencing the information according to a usage possibility based on counting the usage habits in that manner], wherein the usage habits include at least one of a group consisting of usage time, number of uses, and usage frequency [again see [0138] and especially note tracking usage time of certain applications by a certain user, thus identifying the most recently executed application for that particular user]; 
a first cancel module configured to cancel a previous touch trajectory input by the user under the condition that a preset cancel gesture input by the user on the touch screen is further acquired after the first acquiring module acquires the touch trajectory input on the touch screen by the user, and control the second acquiring module to stop acquiring from the preset first database the pattern or character matching the touch trajectory; and
a second cancel module configured to cancel a previous touch trajectory input by the user under the condition that the user triggers a second sub-button after the first acquiring module acquires the touch trajectory input on the touch screen by the user, and control the second acquiring module to stop acquiring from the preset first database the pattern or character matching the touch trajectory.

Regarding claim 18, the rejection of claim 11 is incorporated. Choi further discloses:
a collecting module [see controller in fig. 1] configured to collect operation habits of the user on the terminal during the use of the terminal, the operation habits including, when a touch trajectory is input, a shape of the touch trajectory and a corresponding operation purpose [see [0138] indicating a shape of a touch trajectory that is a signature indicating the user in a user-specific manner and a corresponding operation purpose of unlocking the screen and displaying an executed screen of the most recently executed application]; 
a pre-determining module [see controller in fig. 1] configured to pre-determine the corresponding operation purpose of the touch trajectory according to the shape of the touch trajectory and the user habits [again see [0138]-[0139]] after the first acquiring module acquires the touch trajectory input on the touch screen by the user [see [0139], lines 6-7 indicating acquiring the input user-specific signature], and the second acquiring module is further configured to: perform the operation of acquiring from the preset first database the pattern or character matching the touch trajectory only when the pre-determined corresponding operation purpose is to display the operating object corresponding to the operating object-associated information successfully matched [note in [0138]-[0139] the display of the user specific page based on user customized touch trajectory shape and previous operation habits].

Regarding claim 19, the rejection of claim 1 is incorporated. Choi further discloses a storage medium having one or more program stored thereon, wherein when the program is executed by a processor, the processor implements the convenient operating method [see [0074]-[0075]].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (as applied to independent claims 1 and 11 respectively) in view of OH et al., US PGPUB 2010/0162182 A1 (hereinafter as OH).

Regarding claims 7 and 15, the rejection of independent claims 1 and 11 are respectively incorporated. Choi further teaches that acquiring the touch trajectory inputted by the user on the touch screen [see portions cited in the independent claims] comprises:
acquiring a touch trajectory input by the user on a preset operation interface [see e.g. the preset interface 151 in (a) of fig. 4A and [0142] and acquiring a touch track as shown in (b) of fig. 4A and described in [0143]]; and 
displaying the operating object corresponding to the operating object-associated information successfully matched comprises: displaying the operating object corresponding to the operating object- associated information successfully matched on the preset operation interface [again see [0213] indicating the display of an icon corresponding to the controlled function, which is in turn identified based on successful matching following an identified touch track, as per [0143]].

Choi, however, does not explicitly teach the following:
a shortcut button including a first sub-button arranged on an operation interface of the terminal; and


OH teaches:
a shortcut button including a first sub-button arranged on an operation interface of a terminal [see lock indicator 310 shown in fig. 3; note that the first sub-button in this case is the shortcut button and is broadly interpreted as included in it]; and
before acquiring a touch trajectory inputted by a user on the touch screen: calling a preset operation interface when the user triggers the first sub-button [note calling the preset screen having the unlocked icon when the user triggers the lock indicator (see [0072]-[0073]) before the acquisition of a touch trajectory inputted by the user (see fig. 1 and note the display of the unlocking object at 109 prior to the touch event inquiry at 111 and acquiring the gesture input at 115)].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi and OH before the effective filing date of the claimed invention to modify Choi’s method/terminal by using OH’s feature of including a soft button to initiate acquiring the touch trajectory by the user on a certain preset interface. The motivation for this obvious combination .


Claims 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (as applied to independent claims 1 and 11 above, respectively) in view of Westerman et al., US PGPUB 2008/0316183 A1 (hereinafter as Westerman).

Regarding claim 8, the rejection of independent claim 1 is incorporated. Choi does not explicitly teach while acquiring the touch trajectory inputted by the user on the touch screen, the method further comprises performing either of the operations of: 
acquiring a pressure value of the touch trajectory on the touch screen, and performing the step of acquiring from the preset first database the pattern or character matching the touch trajectory only when the pressure value satisfies a preset pressure condition; otherwise, not performing the step of acquiring from the preset first database the pattern or character matching the touch trajectory; and 
acquiring duration of the user inputting the touch trajectory on the touch screen, and not performing the step of acquiring from the preset first database the pattern or character matching the touch trajectory when the duration of the user inputting the touch trajectory exceeds a preset duration.

Westerman teaches a method [abstract] wherein while acquiring a touch trajectory inputted by a user on a touch screen [see [0019], lines 1-5], the method further comprises:
see last 4 lines of [0019] indicating not interpreting the gesture as a trajectory touch if its duration exceeds a timeout threshold].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi and Westerman before the effective filing date of the claimed invention to modify Choi’s touch trajectory gesture interpretation by specifying an upper limit for the duration of the user input, as per Westerman’s teaching. The motivation for this obvious combination of teachings would be to enable utilizing the duration of a gesture for differentiating between certain touch trajectory gesture inputs, thus offering a variety of distinct gestures.

Regarding claim 17, the rejection of independent claim 11 is incorporated. Choi does not explicitly teach that the second acquiring module is configured to not perform the operation of acquiring from the preset first database the pattern or character matching the touch trajectory when the duration of the user inputting the touch trajectory exceeds a preset duration while the first acquiring module acquires the touch trajectory input on the touch screen by the user.

Westerman teaches not performing the action related to the detection of a certain touch trajectory input when the duration of the user inputting the touch trajectory exceeds a preset duration [see last 4 lines of [0019] indicating not interpreting the gesture as a trajectory touch if its duration exceeds a timeout threshold] while acquiring the touch trajectory on the touch screen [see [0019], lines 1-5].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi and Westerman before the effective filing date of the claimed invention to modify Choi’s touch trajectory gesture interpretation by specifying an upper limit for the duration of the user input, as per Westerman’s teaching. The motivation for this obvious combination of teachings would be to enable utilizing the duration of a gesture for differentiating between certain touch trajectory gesture inputs, thus offering a variety of distinct gestures .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi. 

Regarding claim 10, the rejection of independent claim 1 is incorporated. Choi further teaches after the step of acquiring the touch trajectory inputted by the user on the touch screen, canceling a previous touch trajectory input by the user under the condition that a preset cancel gesture input by the user is further acquired, and stopping the step of acquiring from the preset first database the pattern or character matching the touch trajectory [see [0168] and note cancelling the execution of a function associated with the touch track based on a gesture via the palm of the user].

Choi, however, does not explicitly teach that this preset cancel gesture input is on the touch screen. 

Choi, however, does teach a soft sub-button for cancelling a previously performed intended operation [see fig. 11B (d)].
It would have been obvious to utilize Choi’s teaching of a cancellation soft button on the touch screen to trigger the feature of cancelling previous touch trajectory input also taught by Choi. The motivation for this obvious combination would be to utilize the capabilities of the terminal’s touch screen interface to intuitively halt processing of a function associated with a touch trajectory input on the same touchscreen.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (as applied to independent claim 11 above) in view of HORODEZKY, US PGPUB 2011/0057953 A1 (hereinafter as HORODEZKY).

Regarding claim 16, the rejection of independent claim 11 is incorporated. Choi does not explicitly teach that:
first acquiring module is configured to further acquire a pressure value of the touch trajectory on the touch screen while acquiring the touch trajectory inputted by the user on the touch screen; and 


HORODEZKY teaches acquiring pressure on a touch screen [see [0042], line 14].
HORODEZKY further teaches not acquiring a mapping function to a pattern or character matching a touch trajectory with a mere touch [see [0042] and note that just touching the screen and tracing a shape will not cause a guide wheel to appear].
HORODEZKY further teaches acquiring a mapping function only when the pressure value satisfies a preset pressure condition [again see [0042] and note that pressing the touchscreen will cause the wheel to appear whereas mere touching and tracing will not, thus indicating a preset pressure condition that differentiates a casual touch from a press].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi and HORODEZKY before the effective filing date of the claimed invention to modify the acquisition of Choi’s t pattern or character matching the touch trajectory to specify acquiring it only when the pressure value satisfies a preset pressure condition, as per HORODEZKY’s teaching. The motivation for this obvious combination of teachings would be to disqualify casual traces on the screen (that may be unintended) from triggering the response requested when there is an actual touch trajectory being input.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li, Yang. "Gesture search: a tool for fast mobile data access." Proceedings of the 23nd annual ACM symposium on User interface software and technology. 2010.
Poppinga, Benjamin, et al. "Understanding shortcut gestures on mobile touch devices." Proceedings of the 16th international conference on Human-computer interaction with mobile devices & services. 2014.
US 20080104547 A1
GESTURE-BASED COMMUNICATIONS
Morita; Mark et al.
US 20150355881 A1
ELECTRONIC DEVICE AND CONTROL METHOD THEREOF
KIM; Tae Hun
US 20060114239 A1
Handwritten information input apparatus
Nakajima; Kenji
US 20090138800 A1
APPARATUS, METHOD AND COMPUTER-READABLE STORAGE MEDIUM FOR DIRECTING OPERATION OF A SOFTWARE APPLICATION VIA A TOUCH-SENSITIVE SURFACE
Anderson; Michael J. et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145